DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A petition for examination under the Cancer Immunotherapy Pilot Program was filed 8/21/2018. The Petition was granted 6/10/2018.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 	Claims 32, 35, 36, 41 and 43-46 are pending. 
	The application claims priority under 371 to PCT/US2017/049923 filed 9/1/2017 which claims priority to provisional application 62/382,791 filed 9/2/2016. 

Information Disclosure Statement
Information disclosure statements filed 3/12/2021, 4/6/2021 and 4/16/2021 have been identified and the documents considered. The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as PCT reports and communications have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.

  Claim Objections
Claim 43 is objected to because of the following informalities:  Grammatically, the phrasing in claim 32 line 12 has an improper adjective. Each of the encoded two or more functional CARS do no comprise non-identical amino acid sequences. Rather, the two or more functional CARs comprises non-identical amino acid sequences. This is conveyed by reciting –each of the two or more functional CARs comprises an amino acid sequence that is independently selected from” “wherein the two or more CARs have non-identical amino acid sequences”. There is a grammatical error in claim 43, line 7 by reciting –each cell of the population of human T-cells autologous to the subject comprises at least one multi-cistronic vector comprises a promoter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims. These are new rejections necessitated by applicants’ amendments. 
Claim 32 recites that there is at least one multi-cistronic vector encoding two or more functional CARs “wherein each of the encoded two or more functional CARs comprises a non-identical amino acid sequence that is independently selected from the group consisting of the amino acid sequences of SEQ ID NO: 10 and SEQ ID NO: 50”. As recited, this is unclear. If there are more than 2 CARs there cannot be more CARs that are non-identical that are independently selected from SEQ ID NO:10 and 52.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 35, 36, 41 and 43-46 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicants have amended the claims to alter the scope of the invention. The amendment states that the “each of the encoded two or more functional CARs comprises a non-identical amino acid sequence that is independently selected from the group consisting of the amino acid sequences of”. However, this is not supported by the specification. The specification teaches that there is a combination of vectors wherein  each vector encoding a functional CAR, whereby the combination of vectors results in the expression of two or more non-identical binding domains. 
[0093] Thus, in its broadest aspect, the novelty of this adoptive immunotherapy lies in the use of a combination of CAR-expression vectors. The differentiating feature is that contrary to the conventional use of a single vector expressing one or more chimeric antigen receptors, the Duo CAR approach confers both multiple antigen specificity and optimal signaling for anti-tumor T cell activity in vivo. Creating a system whereby three or more antigens are efficiently targeted is far superior to single or tandem approaches which allow for the tumor cancer cells to generate escape variants resulting in tumor metastasis and/or tumor relapse. The use of two or more vectors encoding single or multiple chimeric antigen receptors (DuoCARs) wherein the specific combination of least one binding domain(s) in each vector are non-identical coupled with the requirement that at least one signaling motif combination(s) are non-identical between each of the vectors, serves to ensure that genetically modified one or more lymphocyte populations transduced with such duo lentiviral vector-derived CARs generate a patient-specific autologous anti-tumor lymphocyte cell population capable of promoting in vivo expansion, persistence of patient-specific anti-tumor lymphocyte cells resulting in the stabilization, reduction, elimination, or remission of the tumor or cancer, and/or the prevention or amelioration of relapse of the tumor or cancer, or any combination thereof, in a patient-specific manner. 
This distinguishes itself from the amendment as the instant claims can comprise two CARs with the same binding domain as the disclosed sequences comprise variations of similar vectors. The binding domains of the claimed SEQ ID NO:s are as follows 
CD20-SEQ ID NO:4
CD22- SEQ ID NO:10
CD19- SEQ ID NO:22, 30, 32 and 50
CD20/19- SEQ ID NO:SEQ ID NO:24, 26, 34, 36 and 52.
These variations are due to leader sequences, linkers and transmembrane domains that are varied. But, the specification requires that the differences be based upon the antigen binding domain. 
	Furthermore, SEQ ID NO:24 and 34 are not CAR sequences as claimed as they lack transmembrane domains and intracellular signaling motifs. Hence, they lack adequate description in the claims. 
SEQ ID NO:4: LTG1495 (CD20)-CD8TM-41BB-CD3zeta
SEQ ID NO:10-LTG2200 (CD22)-CD8TM-41BB-CD3zeta
SEQ ID NO:22-LTG1562 (CD19)-CD8TM-41BB-CD3zeta
SEQ ID NO:24-CD20-19 scFV
SEQ ID NO:26-LTG1497 (CD20-19)-CD8TM-41BB-CD3zeta
SEQ ID NO:30-LTG1494 (CD19)-CD8TM-41BB-CD3zeta (Whitlow linkers)
SEQ ID NO:32-LTG1538 (CD19)-CD8TM-41BB-CD3zeta (GGGGS linkers)
SEQ ID NO:34- CD19-20 scFV 
SEQ ID NO:36-LTG1496 (CD19-20)-CD8TM-41BB-CD3zeta
SEQ ID NO:44-LTG1906 (CD33)-CD8TM-41BB-CD3zeta
SEQ ID NO:48-LTG1789 (TPSLR)-CD8TM-41BB-CD3zeta
SEQ ID NO:50-LTG1563 (CD19)-TNFSR19TM-41BB-CD3zeta
SEQ ID NO:52-LTG2228 (CD20-19)-CD8TM-41BB-CD3zeta
The MPEP teaches, “The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed”. “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). 
In the instant case, the skilled artisan would not conclude that applicant was in possession of viral vector comprising the claimed genes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subjected to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dropulic (US 20190134091; see entire document) in view of ( ;see entire document). This rejection is new based upon applicant’s amendment. 
	Dropulic et al teach treatment of lymphoma (see e.g. ¶0049). The method is based in multiple CARs expressed in the same T cell wherein the multiple CARs can be expressed in the same vector (see e.g. ¶0014). As to what these CARs would be, Dropulic discloses CARs that are SEQ ID NO: 14, 18 and 20 that are the same as instant SEQ ID NO:22, 32 and 50. The cells are autologous and they are infused into the subject (see e.g. ¶0002 and 0008).
	The term “multi-cistronic” means “a nucleic acid sequence that results in at least one messenger RNA i.e., a multi-cistronic nucleic acid” according to the instant specification. Hence, Dropulic encompasses a multi-cistronic vector without using those terms.  
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made that Dropulic would express his sequences using a vector he described. Dropulic teaches treating CD19 tumors and provides constructs to do so with complete sequences that overlap those of the instant specification. Since Dropulic teaches the sequences and that multiple sequences can be expressed from a single vector, the methods would have been within ordinary skill in the art and within the boundaries of the disclosure. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the multiple CARs could treat CD19 lymphomas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633